UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [XX] QUARTERLY REPORT PURSUANT TO SECTION13 OR15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended October 31, 2008 or [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-25024 TITAN TECHNOLOGIES, INC. (Exact name of small business issuer as specified in its charter) NEW MEXICO 85-0206831 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 3206 Candelaria Road NE, Albuquerque, NM 87107 (Address of principal executive offices)Zip Code (505) 884-0272 (Issuer's telephone number, including area code) N/A (Former name, former address, and former three-months, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by section 13 of 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesXNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of "accelerated filer and large accelerated filer" in Rule 12b-2 of the Exchange Act. Large accelerated filer Accelerated filer Non-accelerated filer Smaller reporting company X Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 for the Exchange Act). Yes NoX APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS Indicate by check mark whether the registrant filed all documents and reports required to be filed by Section 12,13, or 15 (d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. YesNo SEC 1296 (02-08) Potential persons who are to respond to the collection of information contained in this form are not required to respond unless the form displays a currently valid OMB control number APPLICABLE ONLY TO CORPORATE ISSUERS Indicatethe number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date: December 12, 2008 No par common 48,353,777. - 1 - Titan Technologies, Inc. Index to Quarterly Report on Form 10-Q Page Cautionary Statement on Forward-Looking Statements 3 Part I.FINANCIAL INFORMATION Item 1. Condensed Balance Sheets at October 31, 2008 (unaudited) and July 31, 2008 4 Condensed Statements of Operations for the three months ended October 31, 2008 5 and 2007(unaudited) Condensed Statements of Cash Flows for the three months ended October 31, 2008 6 and 2007 (unaudited) Notes to Condensed Financial Statements (unaudited) 7 Item 2. Management's Discussion and Analysis of Financial Conditions and Results of 11 Operations Item 3. Quantitative and Qualitative Disclosures About Market Risks 12 Item 4T. Controls and Procedures 12 Part II. OTHER INFORMATION Item 1. Legal Proceedings 13 Item 2. Unregistered Sales of Equity Securities and use of Proceeds 13 Item 3. Defaults Upon Senior securities 13 Item 4. Submission of Matters to A Vote of Security Holders 13 Item 5. Other Information 13 Item 6. Exhibits and Reports on Form 8-K 14 Signatures 14 - 2 - Titan Technologies, Inc. Cautionary Statement on Forward-Looking Statements The discussion n the Report on Form 10-Q, including the discussion in Item 2 of PART 1, contains forward- looking statements that have been made pursuant to the provisions of the Private Securities Litigation Reform Act of 1995.Such forward-looking statements are based on current expectations, estimates and projections about the Company's business, based on management's current beliefs and assumptions made by management.Words such as "expects", "anticipates", "intends", "believes", "plans", "seeks", "estimates", and similar expressions or variations of these words are intended to identify such forward-looking statements.Additionally, statements that refer to the Company's estimated or anticipated future results, sales or marketing strategies, new product development or performance or other non-historical facts are forward-looking and reflect the Company's current perspective based on existing information.These statements are not guarantees of future performance and are subject to certain risks, uncertainties and assumptions that are difficult to predict.Therefore, actual results and outcomes may differ materially from what is expressed or forecasted in any suchforward-looking statements.Such risks, and uncertainties include those set forth below in Item 1 as well asprevious public filings with the Securities and Exchange Commission.The discussion of the company's financial condition and results of operations included in Item 2 of PART 1 should also be read in conjunction with the financial statements and related notes included in Item 1 of PART 1 of this quarterly report. These quarterly financial statements do not include all disclosures provided in the annual financial statements and should be read in conjunction with the "Risk Factors" and annual financial statements and noted thereto included in the Company's Form 10-KSB for the year ended July 31, 2008 as filed with the Commission on November 14, 2008.The company undertakes no obligation to update publicly any forward-looking statement, whether as a result of new information, future events or otherwise. - 3 - PART I. FINANCIAL INFORMATION Item 1.Financial Statements. Titan Technologies, Inc. BALANCE SHEETS ASSETS October 31, 2008 (unaudited) July 31, 2008 Current Assets Cash $ 24,234 $ 4,461 Other Assets 25,609 25,609 $ 49,843 $ 30,070 LIABILITIES AND STOCKHOLDERS'(DEFICIT) Current Liabilities Accounts payable and accrued expenses $ 54,792 $ 14,752 Deferred revenue 420,000 470,000 Total Current Liabilities 474,792 484,752 Stockholders' (Deficit) Common stock - no par value; authorized, 50,000,000 shares; 48,370,777 shares issued, 48,353,777 shares outstanding 4,162,014 4,147,014 Treasury stock, 17,000 shares, at cost - - Accumulated (deficit) (4,586,963 ) (4,601,696 ) (424,949 ) (454,682 ) $ 49,843 $ 30,070 See the accompanying notes to the financial statements. - 4 - Titan Technologies, Inc. STATEMENTS OF OPERATIONS For The Three Months Ended October 31, 2008 and 2007 (UNAUDITED) 2008 2007 REVENUES $ 100,000 $ - COSTS AND EXPENSES General and administrative 64,418 64,119 Outside services 20,850 - Depreciation - 26 85,268 64,145 Income (Loss) from operations 14,732 (64,145 ) Provision for income taxes - - Net income (loss) $ 14,732 $ (64,145 ) Weighted average common shares outstanding - Basic and diluted 48,251,179 46,088,325 Basic and diluted income (loss) per common share $ 0.00 $ (0.00 ) See the accompanying notes to the financial statements. - 5 - Titan Technologies, Inc. STATEMENTS OF CASH FLOWS For The Three Months Ended October 31, 2008 and 2007 (UNAUDITED) 2008 2007 Cash flows from operating activities Net cash providedby (used in) operating activities $ 4,773 $ (52,024 ) Cash flows from investing activities Net cash provided by investing activities - - Cash flows from financing activities Proceeds from the sale of common stock 15,000 31,494 Net cash provided by financing activities 15,000 31,494 Net increase (decrease) in cash 19,773 (20,530 ) Cash at beginning of period 4,461 30,583 Cash at end of period $ 24,234 $ 10,053 See the accompanying notes to the financial statements. - 6 - Titan Technologies, Inc. Notes to Condensed Financial Statements October 31, (Unaudited) Note 1.Basis of Presentation The accompanying unaudited financial statements have been prepared in accordance with generally accepted accounting principles (GAAP) for interim financial information and Rule 8.03 of Regulation S-X. They do not include all of the information and footnotes required by GAAP for complete financial statements. In the opinion of management, all adjustments (consisting only of normal recurring adjustments) considered necessary for a fair presentation have been included. The results of operations for the periods presented are not necessarily indicative of the results to be expected for the full year. For further information, refer to the financial statements of the Company included in the Company’s Form 10-KSB for the year ended July 31, 2008 as filed with the Commission on November 14, Note 2.Earnings Per Share The Company calculates net income (loss) per share as required by Statement of Financial Accounting Standards ("SFAS") 128, "Earnings per Share."Basic earnings (loss) per share is calculated by dividing net income (loss) by the weighted average number of common shares outstanding for the period. Diluted earnings (loss) per share is calculated by dividing net income (loss) by the weighted average number of common shares and dilutive common stock equivalents outstanding.During the periods presented, common stock equivalents were not considered, as their effect would be anti-dilutive. Note 3.Going Concern The Company's financial statements are presented on a going concern basis, which contemplates the realization of assets and satisfaction of liabilities in the normal course of business. The Company has experienced losses from operations as a result of its investment necessary to achieve its operating plan, which is long-range in nature. As of October 31, 2008 the Company had working capital and stockholders' deficits of ($450,558) and ($424,949), respectively, at October 31, 2008. In addition, the Company has no revenue producing operations. The Company's ability to continue as a going concern is contingent upon its ability to secure financing and attain profitable operations. In addition, the Company's ability to continue as a going concern must be considered in light of the problems, expenses and complications frequently encountered in a highly regulated industry. - 7 - Titan Technologies, Inc. Notes to Condensed Financial Statements October 31, (Unaudited) The financial statements do not include any adjustments to reflect the possible future effects on the recoverability and classification of assets or the amounts and classification of liabilities that may result from the possible inability of the Company to continue as a going concern. Note 4.Stockholders' (Deficit) During the three months ended October 31, 2008, the Company sold 187,500 shares of common stock for cash proceeds aggregating $15,000. The Company has a compensatory stock option plan.Under the plan, the Company may grant options for up to 1,350,000 shares of common stock.The Board of Directors shall determine the exercise price and term of the options. The options vest on the date granted. All options outstanding at October 31, 2008 were granted to employees or directors in the fiscal year ended July 31, 2005 and expire in the year ending July 31, 2015. Summarized information relative to the Company's stock option is as follows: Number of Shares Weighted Average Exercise Price Outstanding at July 31, 2008 1,050,000 $ 0.12 Granted - - Exercised - - Forfeited - - Outstanding at October 31, 2008 1,050,000 $ 0.12 - 8 - Titan Technologies, Inc. Notes to Condensed Financial Statements October 31, (Unaudited) Note 5.Licensing Agreements On April 2, 2004, and as modified on October 30, 2004, the Company entered into an Agreement with a group of investors, to provide for the construction of three tire recycling plants to be built in Mexico. During the year ended July 31, 2005, the Company received a non-refundable deposit of $180,000, which was originally recorded as deferred revenue. Under the terms of the agreement, the Company was to receive a payment of $500,000.$300,000 was to be credited to licensing fees, ($100,000 for each of the three initial recycling plants), and the remaining $200,000 for an exclusive right to license the Titan technology in Mexico. The original Agreement was extended from September 30, 2004 to March 31, 2005, whereupon it was terminated effective March 31, 2005, due to non-performance by the licensee. As more fully discussed below, the $180,000 previously paid to Titan under this agreement was recognized as revenue, and credit has been given to the successor investor, PPT Holding, Ltd. ("PPT"), in this amount. Effective February 9, 2006, the Registrant executed a License Agreement with PPT, a Texas Limited Partnership and successor to the investor group discussed above, for the exclusive right to build recycling facilities in Mexico, utilizing Titan’s patented tire recycling technology (the “Mexican License”). The Agreement provides for the initial construction of three facilities within three years, commencing initially on or about September 15, 2006, which date has been verbally extended to the date on which PPT has obtained the necessary building permit for its first plant in Nuevo Laredo, Mexico, and has secured sufficient financing to commence construction of the plant. PPT has obtained the building permit for the first plant, but has not secured sufficient financing to commence construction.Upon commencement of the construction of the first plant PPT will become obligated to pay Titan an initial installment of $300,000 of the remaining $900,000 for the license fee for the first plant.The Agreement also calls for a $200,000 payment for the exclusive license, for PPT to utilize Titan's tire recycling technology in Mexico, which amount has been previously received, as stated above. The Mexican License provides for a $1,000,000 license fee for each plant, payable as follows: (i) a deposit of $100,000 paid by April 30, 2006; (ii) $300,000 payable upon commencement of construction; (iii) $300,000 upon completion of construction; and (iv) $300,000 upon reaching full capacity.During the year ended July 31, 2006, PPT and its predecessor paid Titan $320,000, and PPT received credit for the $180,000 previously paid by its predecessor. Therefore, the total initial $500,000 requirement, including the $300,000 deposit for the first three plants as well as $200,000 for the exclusive license for the Republic of Mexico, has been satisfied. An additional $50,000 was received during the fiscal year ended July 31, 2007.Another $50,000 was received during the quarter ended October 31, 2008, which is included in deferred revenue.Since construction has not yet commenced, the balance of the deposit of $420,000 is presented as deferred revenue at October 31, 2008. - 9 - Titan Technologies, Inc. Notes to Condensed Financial Statements October 31, (Unaudited) The Mexican License further provides that Licensee will pay Titan royalty payments equal to $4.00 per ton of tires processed in the recycling plants in Mexico after full capacity is reached.Failure by PPT to make the required royalty payments for first three plants could result in Titan terminating the License Agreement and loss of the exclusive license for Mexico and all monies paid to date by PPT and its predecessor. Additionally, Titan has agreed to purchase a seven percent (7%) ownership interest in PPT for $100,000, of which $75,000 was paid during fiscal 2005 pursuant to previous agreements that were subsequently deemed void.Titan has been given credit for its previous payments, towards the purchase of its investment in
